          Case 3:20-cv-08155-JAT Document 16 Filed 07/20/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Cole William Neufeld,                            No. CV-20-08155-PCT-JAT
10                 Petitioner,                        ORDER
11   v.
12   David Shinn, et al.,
13                 Respondents.
14
15           Pending before the Court is Petitioner Cole Neufeld’s Petition for Writ of Habeas
16   Corpus. Petitioner is challenging a twenty (20) year sentence following a plea agreement

17   for molestation of a child and attempted molestation of a child, pursuant to 28 U.S.C. §
18   2254. If this Petition is granted and the State tries Petitioner in state court, Petitioner

19   would face a potential minimum sentence of seventy (70) years. (Doc. 1 at 128). The

20   Magistrate Judge to whom this case was assigned issued a Report and Recommendation
21   (“R&R”) recommending that the Petition be denied. (Doc. 13). Petitioner filed his
22   objections (Doc. 14) and Respondents responded to the objections (Doc. 15).

23   I.      Review of State Court Decision

24           The Petition in this case was filed under 28 U.S.C. § 2254 because Petitioner is

25   incarcerated based on a state conviction. With respect to any claims that Petitioner

26   exhausted before the state courts, under 28 U.S.C. §§ 2254(d)(1) and (2) this Court must
27   deny the Petition on those claims unless “a state court decision is contrary to, or involved
28   an unreasonable application of, clearly established federal law” or was based on an
       Case 3:20-cv-08155-JAT Document 16 Filed 07/20/21 Page 2 of 9



 1   unreasonable determination of the facts. See Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
 2   Further, this Court must presume the correctness of the state court’s factual findings
 3   regarding a petitioner’s claims. 28 U.S.C. § 2254(e)(1). Additionally, “[a]n application
 4   for a writ of habeas corpus may be denied on the merits, notwithstanding the failure of
 5   the applicant to exhaust the remedies available in the courts of the State.” 28 U.S.C. §
 6   2254(b)(2).
 7   II.    Factual Background
 8          The R&R recounts the factual and procedural history of this case, as well as the
 9   governing law, at pages 1–13. (Doc. 13 at 1–4). Neither party has objected to this portion
10   of the R&R and the Court hereby accepts and adopts it.
11   III.   Objection to the R&R
12          A.     Governing Law
13          This Court “may accept, reject, or modify, in whole or in part, the findings or
14   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
15   the district judge must review the magistrate judge’s findings and recommendations de
16   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
17   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263
18   F.Supp.2d 1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes
19   that de novo review of factual and legal issues is required if objections are made, ‘but not
20   otherwise.’”); Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d
21   1027, 1032 (9th Cir. 2009) (the district court “must review de novo the portions of the
22   [Magistrate Judge’s] recommendations to which the parties object”). District courts are
23   not required to conduct “any review at all . . . of any issue that is not the subject of an
24   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also 28 U.S.C. § 636(b)(1)
25   (“[T]he court shall make a de novo determination of those portions of the [R&R] to
26   which an objection is made.”).
27          However, global or general objections are insufficient to cause the Court to engage
28   in a de novo review of an R&R. See Kenniston v. McDonald, No. 15-CV-2724-AJB-


                                                -2-
       Case 3:20-cv-08155-JAT Document 16 Filed 07/20/21 Page 3 of 9



 1   BGS, 2019 WL 2579965, at *7 (S.D. Cal. June 24, 2019) (“‘When a specific objection is
 2   made to a portion of a magistrate judge’s report-recommendation, the Court subjects that
 3   portion of the report-recommendation to a de novo review.’ Fed. R. Civ. P. 72(b)(2); 28
 4   U.S.C. § 636(b)(1)(C). To be ‘specific,’ the objection must, with particularity, identify
 5   the portions of the proposed findings, recommendations, or report to which it has an
 6   objection and the basis for the objection. See Mario v. P & C Food Markets, Inc., 313
 7   F.3d 758, 766 (2d Cir. 2002).”); See Kenniston, 2019 WL 2579965 at *7 (holding that an
 8   objection was not specific because it failed to “identify portions of the R&R to which he
 9   objected to regarding the insufficiency of evidence claims, much less state any specific
10   basis for any objection.”).
11          B.     Analysis
12          Petitioner’s only objection to the R&R is to the “reasoning behind [the] denial of
13   [petitioner’s] writ of habeas corpus…” (Doc. 14 at 1). By objecting to all the reasoning
14   behind the R&R, Petitioner fails to identify the specific portions which provide the basis
15   for an objection, and thus makes a general objection to it. See Kenniston, 2019 WL
16   2579965 at *7. This Court’s role is not to conduct a complete review of the R&R.
17   Thomas, 474 U.S. at 148 (1985) (holding that appeal of an issue not specifically objected
18   to would “force the district court to review every issue in every case, no matter how
19   thorough the magistrate[] [judge’s] analysis and even if both parties were satisfied with
20   the magistrate[] [judge’s] report . . .” and thus is inappropriate). A general objection has
21   the same effect as a failure to object, in that the district court does not conduct de novo
22   review of any portion of the R&R not specifically mentioned. See Thomas, 474 U.S. at
23   149. If allowed, a de novo review of the entire R&R would defeat the efficiencies
24   intended by Congress in establishing magistrate judges. Ramos v. Ryan, No. CV-10-
25   00542-TUC-FRZ, 2012 WL 1768095, at *2 (D. Ariz. 2012). As a result, Petitioner’s
26   general objection to the entire R&R does not contain the specificity required to warrant a
27   complete de novo review. See Mario, 313 F.3d at 766. Petitioner’s objection to the
28   reasoning of the R&R is overruled.


                                                -3-
       Case 3:20-cv-08155-JAT Document 16 Filed 07/20/21 Page 4 of 9



 1   IV.    Certificate of Appealability
 2          Petitioner also requests a certificate of appealability in order to “further litigate his
 3   cause.” (Doc. 13). In his initial habeas petition, Petitioner asserted that his 4th and 6th
 4   Amendment rights were violated through ineffective assistance of counsel and by the trial
 5   court’s failure to notify him of the specific constitutional rights he waived upon pleading
 6   guilty. (Doc. 1 at 6, 8).
 7          A.      Governing Law
 8          When a district court enters a final order adverse to the petitioner in a habeas
 9   corpus proceeding it must either issue or deny a certificate of appealability. 28 U.S.C. §
10   2253(c)(1)(A). This is required to appeal a final order in a habeas corpus proceeding. Id.
11   A certificate of appealability is appropriate only where the petitioner makes “a substantial
12   showing of the denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S. 322, 330
13   (2003) (quoting 28 U.S.C. § 2253(c)(2)). Under this standard, the petitioner must
14   demonstrate that “reasonable jurists could debate whether [ ] the petition should have
15   been resolved in a different manner or that the issues presented were adequate to deserve
16   encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483–84 (2000)
17   (citation and internal quotation marks omitted).
18          B.      Ineffective Assistance of Counsel
19                  1.     The Strickland Standard
20          The controlling Supreme Court precedent on claims of ineffective assistance of
21   counsel is Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a convicted
22   petitioner must show that their counsel’s performance was objectively deficient, and that
23   this prejudiced them. Id. at 687. To be deficient, counsel’s performance must fall “outside
24   the wide range of professionally competent assistance.” Id. at 690. When reviewing
25   counsel’s performance, the court engages a strong presumption that counsel rendered
26   adequate assistance and exercised reasonable professional judgment. Id. “A fair
27   assessment of attorney performance requires that every effort be made to eliminate the
28   distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged


                                                  -4-
       Case 3:20-cv-08155-JAT Document 16 Filed 07/20/21 Page 5 of 9



 1   conduct, and to evaluate the conduct from counsel’s perspective at the time.” Id. at 689.
 2   Review of counsel’s performance is “extremely limited.” Coleman v. Calderon, 150 F.3d
 3   1105, 1113 (9th Cir.1998), rev’d on other grounds, 525 U.S. 141 (1998). Acts or
 4   omissions that “might be considered sound trial strategy” do not constitute ineffective
 5   assistance of counsel. Strickland, 466 U.S. at 689.
 6          In addition to showing counsel’s deficient performance, a petitioner must establish
 7   that he suffered prejudice as a result of that deficient performance. Id. at 691–92. To
 8   show prejudice, a petitioner must demonstrate a “reasonable probability that, but for
 9   counsel’s unprofessional errors, the result of the proceeding would have been different. A
10   reasonable probability is a probability sufficient to undermine confidence in the
11   outcome.” Id. at 694; Hart v. Gomez, 174 F.3d 1067, 1069 (9th Cir. 1999); Ortiz v.
12   Stewart, 149 F.3d 923, 934 (9th Cir. 1998). The prejudice component “focuses on the
13   question whether counsel’s deficient performance renders the result of the trial unreliable
14   or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).
15   It is not enough to merely show “that the errors had some conceivable effect on the
16   outcome of the proceeding.” Strickland, 466 U.S. at 693. The court, however, may not
17   assume prejudice solely from counsel’s allegedly deficient performance. Jackson v.
18   Calderon, 211 F.3d 1148 at 1155 (9th Cir. 2000).
19          In a federal habeas petition, a petitioner must do more than demonstrate that the
20   state court applied Strickland incorrectly. Bell v. Cone, 535 U.S. 685, 698–99 (2002).
21   Rather, he must show the state court “applied Strickland to the facts of his case in an
22   objectively unreasonable manner.” Id. Because the standards created by Strickland and §
23   2254(d) are both “highly deferential,” review under both standards in tandem is even
24   more deferential. Harrington v. Richter, 562 U.S. 86, 105 (2011). (citations omitted).
25   “[T]he question is not whether counsel’s actions were reasonable. The question is
26   whether there is any reasonable argument that counsel satisfied Strickland’s deferential
27   standard.” Id. This standard requires a “substantial,” not just “conceivable,” likelihood of
28   a different result if counsel had acted differently. Id. at 112.


                                                   -5-
       Case 3:20-cv-08155-JAT Document 16 Filed 07/20/21 Page 6 of 9



 1                2.     Analysis
 2         In this case, Petitioner claims that he received ineffective assistance of counsel at
 3   sentencing because his attorney did not have his mother speak at his sentencing hearing,
 4   failed to present or update letters of support for mitigation, and failed to present
 5   comparable sentences of other defendants. (Doc. 1 at 7). The state post-conviction relief
 6   court found that Petitioner’s counsel’s performance at sentencing did not fall below the
 7   objective standard of adequacy. (Doc. 6 at 37). In the R&R, the Magistrate Judge found
 8   this was not an unreasonable application of Strickland. (Doc. 13 at 9). This Court agrees
 9   with the findings of the R&R.
10         At the state court sentencing hearing, petitioner’s counsel argued for the minimum
11   sentence. (Doc. 8-1 at 25). In doing so the attorney pointed out Petitioner’s age,
12   possibility of rehabilitation, and the negative effect of a lengthy sentence as mitigating
13   factors. (Doc. 8-1 at 25). By arguing multiple reasonable grounds for a lenient sentence,
14   Petitioner’s counsel satisfied her constitutional obligation. See Strickland, 466 U.S. at
15   686 (“The benchmark for judging any claim of ineffectiveness must be whether counsel’s
16   conduct so undermined the proper functioning of the adversarial process that the trial
17   cannot be relied on as having produced a just result.”). Nothing in Petitioner’s brief
18   suggests that these arguments were objectively deficient or lacked competence. As
19   pointed out by the Magistrate Judge, the omissions claimed by Petitioner could
20   reasonably have been conscious choices made for strategic reasons. (Doc. 13 at 10). For
21   example, Petitioner’s counsel may have chosen not to update the letters of support
22   because the original letters were written prior to Petitioner’s admission to the crime.
23   (Doc. 13 at 10). Similarly, Petitioner’s counsel may have concluded that including the
24   mother’s testimony or comparable sentences of other defendant’s would not aid their
25   argument for leniency. Petitioner’s defense counsel is entitled to deference in these
26   strategic decisions. See Cullen v. Pinholster, 563 U.S. 170, 180-181 (2011). The state
27   post-conviction relief court also specifically ruled that several statutory aggravating
28   factors outweighed the mitigating factors presented, and this was the reason for the


                                               -6-
       Case 3:20-cv-08155-JAT Document 16 Filed 07/20/21 Page 7 of 9



 1   sentence length. (Doc. 1 at 177-178). Petitioner’s described omissions were not related to
 2   and would not have impacted the weight of these aggravating factors. Given the highly
 3   differential standard required during a habeas review under Strickland, Petitioner has not
 4   established a substantial probability of a different result if the described omissions had
 5   been included. See Harrington, 562 U.S. at 112. Petitioner has not made a colorable
 6   Constitutional claim in this case.
 7          C.     Voluntary Nature of the Guilty Plea
 8                 1.      Governing Law
 9          “The Constitution requires that a plea be knowing, intelligent, and voluntary.”
10   Loftis v. Almager, 704 F.3d 645, 647 (9th Cir. 2012). A criminal defendant waives three
11   Constitutional rights when he pleads guilty, that is the privilege against self-
12   incrimination, the right to a jury trial, and the right to confront one’s accusers. See
13   Godinez v. Moran, 509 U.S. 389, 398 (1993). The Arizona Supreme Court has held that a
14   court’s failure to orally specify these Constitutional rights during an acceptance of a
15   guilty plea does not invalidate it. State v. Tiznado, 112 Ariz. 156, 157 (1975). The Ninth
16   Circuit echoed this stating that a state court is not required to list all the rights a defendant
17   waives during the plea if the record indicates that it was entered voluntarily. Rodriguez v.
18   Ricketts, 798 F.2d 1250, 1254 (9th Cir. 1986). The validity of a guilty plea is thus
19   determined by examining the relevant circumstances surrounding it. Brady v. United
20   States, 397 U.S. 742, 749 (1970).
21                 2.      Analysis
22          Petitioner further claims that his Constitutional rights were violated because the
23   trial court did not specifically list the rights he waived by pleading guilty. (Doc. 1 at 8).
24   The Magistrate Judge disagreed stating that the Constitutional rights waived in the plea
25   agreement were listed in the writing of the plea agreement. (Doc. 13 at 16).
26          Prior to accepting Petitioner’s guilty plea, the trial court informed Petitioner that
27   by choosing to plead guilty he would be waiving the right to be presumed innocent and to
28   remain silent. (Doc. 1 at 119-120). After conferring with his counsel, Petitioner signed


                                                   -7-
           Case 3:20-cv-08155-JAT Document 16 Filed 07/20/21 Page 8 of 9



 1   the written plea agreement which stated:
 2
 3                         “I have discussed the case and my constitutional rights
                    with my lawyer. I understand that by leading guilty, I will be
 4                  waiving and giving up my right to a trial by jury to determine
                    guilt and to determine any fact used to impose a sentence
 5
                    within the range stated above…, to confront, cross-examine,
 6                  compel the attendance of witnesses, to present evidence in my
                    behalf, my privilege against self-incrimination and the
 7
                    presumption of innocence.”
 8
 9   (Doc. 8-1 at 14).

10            All three of Petitioner’s Constitutionally required rights were described in the

11   written plea agreement. Petitioner orally reiterated that his counsel had explained the plea

12   agreement to him and that he understood it. (Doc 1 at 150) (stating that he knew “the

13   constitutional rights [he] was giv[ing] up by pleading guilty.”). Considering the language

14   of the plea agreement, Petitioner cannot reasonably claim he was uninformed of the

15   waiver of his Constitutional rights. Brady, 397 U.S. at 748 (requiring “sufficient

16   awareness of the relevant circumstances and likely consequences.”). Thus, it is irrelevant

17   whether these rights were orally described in the hearing as it is clear from the record that

18   Petitioner was aware of and understood this waiver. See Rodriguez, 798 F.2d at 1254.

19   Petitioner does not bring a colorable Constitutional claim through his assertion.

20            D.    Conclusion

21            The Court finds that reasonable jurists could not debate the Court’s conclusion to

22   dismiss with prejudice Petitioner’s claims; nor has Petitioner made a substantial showing

23   of the denial of a constitutional right. Therefore, Petitioner’s objection seeking a

24   certificate of appealability is overruled.

25            IT IS ORDERED that the Report and Recommendation (Doc. 13) is accepted and

26   adopted, the Objections (Doc. 14) are overruled, and the Petition is denied and dismissed

27   with prejudice.

28   ///



                                                  -8-
     Case 3:20-cv-08155-JAT Document 16 Filed 07/20/21 Page 9 of 9



 1      IT IS FURTHER ORDERED that a Certificate of Appealability is denied.
 2      Dated this 19th day of July, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -9-
